Cole, J.
I. It appears that the petition for the vote to aid in constructing the railroad, was presented to the township trustees of Washington township, and the vote ordered prior to the 9th day of January, 1872, when the order was made by the Board of Supervisors respecting the division of said township by erecting Grant township out of a part of its territory. This act did not operate to make an independent township of that territory, but it remained a part of Washington, until its comjfiete organization, which did not, and under .the law. could not, be effected prior- to January 1, 1873, when the officers elected for it, etc., entered upon the discharge of their duties. So far as respects the division of the township, then, there was nothing to affect the validity of the tax complained of.
II. The appellant’s counsel claim that the election was illegal and void, because it was held in violation of an injunction. It may perhaps be conceded as a general rule, that whatever is done by the parties in the action contrary to an injunction duly issued in it, and served, will be held in that action as not done. The rule may be even broader than this statement of it. But'with its exact extent we have here no occasion to inquire further. In the action wherein the injunction was granted, the question of the validity of the injunction, whether it had been violated, and the effect of the vote had, notwithstanding it, were all adjudicated adversely to the claim now made by the plaintiff. That is, the court must have found in that case, in order to support its conclusions, that the injunction was illegal or improper, that it had not been violated, and that it did not have the effect to render the vote for *337the tax invalid. But it may be urged that this plaintiff was not a party to that action, and hence not bound by the adjudications in it. That action, however, was brought in the name of Downs and others for themselves and all others interested like them, and who were too numerous to be made parties, and whether this plaintiff was a party, by name, does not appear. But waiving that, if the injunction which the plaintiff now sets up, was held, in that particular case wherein it was granted, not to effect' the vote, and that it was not violated by holding the election, how can this plaintiff make such injunction available to himself here, without also being bound by the record disposition made of the injunction? If he is not technically estopped by the adjudication, he is clearly bound to take the injunction with all its adjuncts — if he would use a part of the record of a cause, inter alia, he must do so with the right in the other party to introduce the other parts, and the court will take it ás a whole. .When the record is thus all taken together, it affords no support to plaintiffs’ case.
And further than this, without undertaking to decide the question, we simply state that we should hesitate long before adjudging that any court has the power or jurisdiction to enjoin an election to be held by the people pursuant to a public law. If such an injunction would bind the officers of an election upon whom it is served, it would bind, also, any others who might undertake to hold the election in their places, upon their declining to act, and would also doubtless bind the electors, all of whom would necessarily have knowledge of it. The jurisdiction of anj^ court, or of the whole judicial department of the government, to enjoin the expression of the popular will at a time and in the manner provided by statute, may well be doubted. If the election, when held, was not according to statute, or if the statute was enacted without any constitutional authority j the courts might very well hold the election invalid. But that is quite another thing from enjoining the people from peaceably assembling and casting their votes for or against any proposition submitted to them under the color of law. If the injunction was issued without any jurisdiction to'issue it, of course it would have no binding *338effect whatever. But this we do not determine, since the ground previously considered is quite sufficient to sustain the action of the District Court upon this point.
III. There is still a further ground upon which the action of the District Court may be sustained and affirmed. It is-this: The tax was voted in January, 1872; the work of constructing the railroad on the faith of the tax was completed within the year. The plaintiff remained silent until all the benefits which would accrue to him were secured, and then, fourteen months after the vote, he seeks to enjoin the collection of the tax, and thereby relieve himself from the payment of that, upon the faith of which he knew the work was being done. These facts work an equitable estoppel, as we have before held. The B., C. R. & M. R. Co. v. Stewart, p. 267, ante, and authorities there cited.
It may be proper to add the further thought that, to a certain extent, the granting or refusing a preliminary injunction is a matter of sound judicial discretion; and a stronger case must be made to justify the reversal of an order, than might justify the original making of it the other way.. The learned district judge who decided the previous case of Downs et al. v. Nevin et al., more or less involved in this, and who has a familiarity with the entire case, in the exercise of his discretion, saw fit to refuse the injunction in this case. We see no sufficient reason for interfering with his order.
Affirmed.